Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Fox (US PGPub 20190031203), in view of Hay (US PGPub 20130254197), in view of Tankovich (US PGPub 20090327266), and further in view of Scian (US PGPub 20070300205) failed to disclose a method of reversibly generating a binary target file from a binary source file, using a delta file, the method comprising: receiving a delta file; and processing instructions in the delta file to generate the binary target file from the binary source file, wherein the delta file comprises: one or more copy instructions identifying one or more binary copy strings in the binary source file; one or more skip instructions, each comprising a source-address operand; and reversing data for regenerating all of the binary source file that is outside the one or more binary copy strings, wherein the reversing data is received as part of the delta file, and wherein generating the binary target file comprises: reading the one or more binary copy strings from the binary source file and including the one or more binary copy strings in the binary target file, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Fox, Hay, Tankovich and Scian discloses of a method of reversibly generating a binary target file from a binary source file, using a delta file, the method comprising: receiving a delta file; and processing instructions in the delta file to generate the binary target file from the binary source file, and the delta file comprises: one or more copy instructions identifying one or more binary copy strings in the binary source file; and the delta file comprises one or more skip instructions, and reversing data, wherein the reversing data is received as part of the delta file, and wherein generating the binary target file. 

Hay teaches that said delta file comprises a sequence of instructions that include at least one copy instruction pointing to an index within said dictionary and a length of a copy substring to be copied; scanning said at least one delta file, using said pattern matching algorithm, wherein said DFA execution data is used to skip at least part of the scanning of the copy substrings for at least one of the copy instructions.
Tankovich teaches wherein the skip instruction comprises a skip delta, the skip delta specifying a difference between the first document identifier read after a previous skip instruction is performed and the first document identifier read after the skip instruction is performed. The current skip delta 418 specifies a difference between the first document identifier read after a previous skip instruction is performed and the first document identifier read after the current skip instruction is performed. In one example, the current skip delta specifies a value of eight because no skip instruction was previously performed (i.e., the document identifier is zero) and the first document identifier read after the first skip instruction is performed is the document identifier at 424F. The difference between the document identifier at 424F and a document identifier with zero value is eight.
Scian teaches that generating a reverse index file for use in generating a reverse patch for reversing a forward patch on an electronic device. The forward patch generates a new binary image from an old binary image and generating a reverse patch for reversing a forward patch on an electronic device. The forward patch generates a new binary image from an old binary image.


 Claim 13 is the system claim, containing similar allowable subject matter, and claim 20 is the product claim, also containing similar allowable subject matter. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 

/JAE U JEON/Primary Examiner, Art Unit 2193